Birdzell, J.
(dissenting). I dissent. It seems to me to be clear, fujm a reading of the instructions given and the special verdict of the jury, that the jury has disposed of every issue of fact in the ease upon which the liability of the defendant could be based, and that whatever error there might have been incident to the failure to give more adequate instructions was error favorable to the plaintiff, of which he eannot, of course, complain. It is inconceivable that the failure to tell the jury that the plaintiff sustained the burden of proof was in any way detrimental to him. The same is true with regard to the absence of instructions relating to the credibility of the witnesses and the duty of the jury to weigh their testimony, for apparently the jury resolved these questions against the plaintiff. It doubtless would have done so *9all the more readily-had it been instructed that it was within its province so to do.
The brief instructions with reference to the meaning of the terms “negligence,” “proximate cause” and “ordinary risks” arc, it seems to me, rather commendable than otherwise. As is indicated in the majority opinion, these terms were properly defined. I fail to see wherein their meaning might have been made more clear by additional exposition. We must assume that the jury was composed of intelligent persons capable of understanding the simple language employed by the court in defining these terms. Since a special verdict was'requested, it was incumbent on the court to avoid, as far as possible, the giving of instructions that would indicate to the jury the probable effect of their answers upon the outcome of the litigation. Morrison v. Lee, 13 N. D. 591, 102 N. W. 223; Lathrop v. Fargo-Moorhead Street R. Co. 23 N. D. 246, 136 N. W. 88.
In addition to what has been said, and without attempting a statement as to the form of question to be submitted for a special verdict, I respectfully dissent from that part of the majority opinion which considers the question of negligence or contributory negligence for the purpose of a special verdict as a “mixed question of law and fact.” I understand the question of negligence to be a question of fact, and it is none the less so because the law has undertaken to define what shall constitute negligence. It is an inference ordinarily to be drawn from facts proved, but it is an inference of fact. This inference must be drawn by the jury except in those instances where the facts are consistent only with the absence of reasonable care or prudence. The nature of the question is in no wise changed, where a special verdict is asked for. A special verdict does not authorize a court to draw this inference of fact in every case. Whenever we say, as we sometimes do, that there is negligence or contributory negligence as a matter of law, or that there is no negligence or no contributory negligence as a matter of law, we adopt the expression as a means of saying that the facts disclosed by the evidence are such as to leave no room for an inference of fact to the contrary.
In the instant case the jury has found ultimate facts to exist from which it is clear that the defendant is not liable for the injury which the plaintiff sustained.
*10It further appears in this record, and particularly in the memorandum opinion, that, the trial court did not base the order for a new trial upon any discretionary grounds, but solely on the ground that it erred in a matter of law. It seems clear to me, for the reasons stated above, that no error of law had been committed and that there is in fact no substantial foundation for a new trial. For these reasons I am of the opinion that it was error to grant it, and that the order appealed from should be reversed.
I am authorized to say that Mr. Chief Justice Christianson concurs in this dissent.